FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                    April 29, 2014
                                   TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                    Clerk of Court


 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                         No. 13-1404
 v.                                           (D.C. No. 1:12-CR-00495-REB-1)
                                                          (D. Colo.)
 IGNACIO GONZALEZ-RAMIREZ,
 a/k/a Juan Computadores,

          Defendant-Appellant.



                                ORDER AND JUDGMENT *


  Before BRISCOE, Chief Judge, ANDERSON and BRORBY, Senior Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously to honor the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is,

therefore, submitted without oral argument.

      Ignacio Gonzalez-Ramirez pleaded guilty to two fraud charges in the


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
United States District Court for the District of Colorado. The district court

determined that the applicable Guidelines range for each count was 15-21 months’

imprisonment, and sentenced him to concurrent terms of 21 months in prison.

Gonzalez-Ramirez appeals the substantive reasonableness of his sentence. We

have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a) and affirm.

                                         I

      Gonzalez-Ramirez was arrested for selling driver’s licenses, permanent

resident cards, and social security cards—all counterfeit. A search of Gonzalez-

Ramirez’s residence revealed evidence that he manufactured such documents.

During an interview with government agents, after he was advised of his Miranda

rights in Spanish and he waived his rights, Gonzalez-Ramirez admitted that he

sold between 80 and 90 sets of counterfeit identification documents in the

preceding eight months.

      Gonzalez-Ramirez pleaded guilty to two offenses: (1) fraud and related

activity in connection with identification documents, authentication features, and

information, in violation of 18 U.S.C. § 1028(a)(2); and (2) fraud and misuse of

visas, permits, and other documents, in violation of 18 U.S.C. § 1546(a). The

district court determined that the applicable Guidelines range for each count was

15-21 months’ imprisonment.

      At the sentencing hearing, the district court explained that it “consider[ed]

independently and carefully the discrete sentencing factors and needs at the

                                         2
familiar 18 U.S.C. Section 3553(a)(1) through (7) and ma[d]e an individualized

assessment based on the facts presented.” R. Vol. III at 48. The court began by

emphasizing the seriousness of the offenses Gonzalez-Ramirez committed. They

contribute to the scourge of identity theft and misuse of identity documents,

which exact “incalculable” social costs. Id. at 49. Moreover, the evidence

indicated that Gonzalez-Ramirez would have continued manufacturing counterfeit

documents if not for his arrest. Referring to the factors in 18 U.S.C. §

3553(a)(2), the court acknowledged the need for the sentence imposed to reflect

the seriousness of the crimes, promote respect for the law, afford meaningful

deterrence to criminal conduct, and protect the public.

      As for Gonzalez-Ramirez’s personal background, the court observed that he

is modestly educated, that he comes from a family and an upbringing evincing

“no evidence of chaos, dysfunction, or abuse,” and that he is father to six

children. R. Vol. III at 49. He had supplied “no outstanding contributions to his

community.” Id. In addition, the court concluded that, in all probability,

Gonzalez-Ramirez would be deported after his release (as he had been on two

previous occasions), thereby eliminating the utility of supervised release or

mandated drug testing.

      Finally, after concluding, “albeit reluctantly, that these sentences should be

imposed concurrently,” the court decided to impose concurrent sentences of 21

months’ imprisonment. Id. at 49-50. No fine was imposed because the court

                                          3
determined that Gonzalez-Ramirez would be financially unable to pay one.

                                         II

      Gonzalez-Ramirez raises one issue on appeal. He contends that his 21-

month sentence is substantively unreasonable.

      “[S]entences are reviewed under an abuse of discretion standard for . . .

substantive reasonableness.” United States v. Gordon, 710 F.3d 1124, 1160 (10th

Cir. 2013) (alteration in original) (internal quotation marks omitted). “A district

court abuses its discretion when it renders a judgment that is arbitrary, capricious,

whimsical, or manifestly unreasonable.” United States v. Damato, 672 F.3d 832,

838 (10th Cir. 2012) (internal quotation marks omitted).

      “When crafting a sentence, the district court must be guided by the

‘parsimony principle’—that the sentence be sufficient, but not greater than

necessary, to comply with the purposes of criminal punishment, as expressed in §

3553(a)(2).” United States v. Martinez-Barragan, 545 F.3d 894, 904 (10th Cir.

2008) (internal quotation marks omitted). “In any given case there could be a

range of reasonable sentences that includes sentences both within and outside the

Guidelines range.” Id. (alteration omitted) (internal quotation marks omitted).

“[W]e presume a sentence within the correctly-calculated Guidelines range is

reasonable.” Id. at 905. Gonzalez-Ramirez “can rebut the presumptive

reasonableness of his sentence by demonstrating its unreasonableness in light of

the § 3553(a) factors.” Id.

                                          4
      Gonzalez-Ramirez raises five arguments: (1) the court ignored the need to

afford adequate deterrence; (2) the court ignored the need to protect the public

from further crimes by Gonzalez-Ramirez; (3) the court ignored the need to

provide Gonzalez-Ramirez with “needed education or vocational training or other

correctional treatment,” Aplt. Br. at 6; (4) the court “glossed over the fact that . . .

he has been successfully parenting six boys,” id. at 5; and (5) the “court’s

sentence was tainted by its personal views on marriage and the family,” id. at 6.

      On the first two arguments, the record is clear that the district court

considered both factors, and on more than one occasion. On the third argument,

the court reasonably concluded that Gonzalez-Ramirez’s probable deportation

eliminated the utility of any post-release programs.

      Gonzalez-Ramirez’s fourth argument appears to fault the court for being, as

the government put it, “not much moved” by evidence concerning Gonzalez-

Ramirez’s merits as a father. See Aplee. Br. at 6. We discern no error in the

court’s conclusion that Gonzalez-Ramirez’s crimes and the interests of the public

outweigh his contributions to his family or to his girlfriend’s family.

      Finally, Gonzalez-Ramirez bluntly accuses the district court of bias: “The

district court’s sentence was tainted by its personal views on marriage and the

family.” Aplt. Br. at 6. At the sentencing hearing, defense counsel brought up a

letter written by Gonzalez-Ramirez’s girlfriend (not his wife), which extolled

Gonzalez-Ramirez’s virtues as a father. This exchange occurred:

                                            5
              [Defense counsel]:        I am especially struck by the letter of Mr.
                                        Gonzalez-Ramirez’s fiance, which is what
                                        she refers to herself as –

              THE COURT:                Which by definition she is not because this
                                        man is married.

              [Defense counsel]:        I understand, but when she called me and
                                        told me she was running late, she referred
                                        to fiance. She is his significant other for all
                                        purposes as this point.

R. Vol. III at 42.

      In Gonzalez-Ramirez’s brief, he ascribes the sentence beginning “I am

especially struck” to the district court, rather than to his own attorney.1 Aplt. Br.

at 6. Perhaps this oversight is the source of Gonzalez-Ramirez’s belief that the

court was “focused” on the couple’s marital status. See id. at 5. In any event, we

discern no evidence of bias on the part of the district court. The court’s sentence

was both well-reasoned and well-articulated, and the court treated the defendant

fairly and politely throughout the proceedings.




      1
          In Gonzalez-Ramirez’s brief, the passage is quoted as follows:

              COURT:       I am especially struck by the letter of Mr. Gonzalez-
                           Ramirez’s fiancé, which is what she refers to herself as
                           –
                           Which by definition she is not because this man is
                           married.

Aplt. Br. at 6.

                                           6
                                          III

      Gonzalez-Ramirez has not overcome the presumption that his within-

Guidelines sentence is substantively reasonable. Therefore, we AFFIRM the

sentence imposed by the district court.



                                                Entered for the Court


                                                Mary Beck Briscoe
                                                Chief Judge




                                          7